Case: 1:17-md-02807-JSG Doc #: 357 Filed: 01/19/21 1 of 6. PageID #: 12850


   UNITED STATES DISTRICT COURT
   NORTHERN DISTRICT OF OHIO

                                                :
                                                :             CASE NO. 1:17-md-2807
   IN RE: SONIC CORP. CUSTOMER                  :
   DATA SECURITY BREACH                                       MDL No. 2807
                                                :
   LITIGATION
                                                :             ORDER
   (FINANCIAL INSTITUTIONS)                     :
                                                :             [Resolving Doc. 350; Doc. 351-1]
                                                :



   JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           In 2017, unidentified third parties accessed Sonic 1 customers’ payment card data.

   The hackers obtained customer payment card information from more than three-hundred

   Sonic Drive-Ins. This litigation followed.

           Defendants now move 2 the Court to partially reconsider its partial grant and partial

   denial of Defendants’ motion to dismiss. 3 In the alternative, Defendants ask the Court to

   certify an economic loss doctrine question to the Oklahoma Supreme Court. Plaintiffs

   oppose. 4

           For the following reasons, the Court DENIES Defendants’ renewed motion for partial

   reconsideration of the Court’s partial grant and partial denial of Defendants’ motion to

   dismiss. The Court DENIES Defendants’ request to certify a question to the Oklahoma

   Supreme Court.




           1
             Sonic Corporation and its subsidiaries and affiliates Sonic Industries Services, Inc., Sonic Capital LLC,
   Sonic Franchising LLC, Sonic Industries LLC, and Sonic Restaurants, Inc. (collectively, “Sonic” or “Sonic
   Defendants” or “Defendants”).
           2
             Doc. 350; Doc. 351-1.
           3
             Doc. 304.
           4
             Doc. 353.
Case: 1:17-md-02807-JSG Doc #: 357 Filed: 01/19/21 2 of 6. PageID #: 12851

   Case No. 1:17-md-2807
   Gwin, J.

       I.       Motion for Reconsideration

            Defendants ask the Court to reconsider its motion to dismiss ruling. They argue they

   will suffer manifest injustice without a change to the ruling. 5 Specifically, Defendants ask

   the Court to reconsider whether the economic loss doctrine applies in this case. 6

            Motions for reconsideration are disfavored, as they divert judicial resources, and

   should not be used to “revisit arguments already made and rejected.” 7 However, motions

   for reconsideration are appropriate where there is “(1) a clear error of law; (2) newly

   discovered evidence; (3) an intervening change in controlling law; or (4) a need to prevent

   manifest injustice.” 8

            Defendants have not shown that any of these four reasons apply.

            Defendants argue that “given the potentially dispositive nature of the Court’s Order,” 9

   it would be manifestly unjust to “expose parties like the Sonic Defendants to negligence

   claims by wholly unrelated parties like Plaintiffs for purely economic losses . . . in the



            5
              Doc. 351-1 at 4–5 (citing Fed. R. Civ. P. 59(e)). Defendants filed their initial motion for
   reconsideration on July 15, 2020, within the 28-day window provided by Rule 59(e). Doc. 308; Doc. 308-1.
   The Court permitted Defendants to file this renewed motion for reconsideration.
           6
             Doc. 351-1 at 5. In its ruling on Defendants’ motion to dismiss, the Court explained,
                              Under Oklahoma law, “[w]hen a party’s loss is purely economic and
                    does not entail personal or property damage, such losses have traditionally
                    not been protected by application of tort law.”
                              The economic loss rule originated in products liability law, but many
                    states have expanded the principle to other areas. Oklahoma is not one of
                    them. Defendants do not cite any case, nor is the Court aware of one, in
                    which Oklahoma courts applied the economic loss rule to stop recovery
                    outside products liability litigation. In fact, Defendants admit that Oklahoma
                    has only applied the rule to bar purely economic recovery in products
                    liability cases.
           Doc. 304 at 12–13 (citing Compsource Oklahoma v. BNY Mellon, N.A., No. CIV-08-469-KEW, 2009
   WL 2366112, at *2 (July 31, 2009)).
           7
             Oden v. Warden, No. 1:18-cv-420, 2020 WL 419749, at *1 (S.D. Ohio Jan. 27, 2020).
           8
             Betts v. Costco Wholesale Corp., 558 F.3d 461, 474 (6th Cir. 2009) (quoting Henderson v. Walled
   Lake Consol. Schs., 469 F.3d 479, 496 (6th Cir. 2006)).
           9
             Doc. 351-1 at 5.
                                                      -2-
Case: 1:17-md-02807-JSG Doc #: 357 Filed: 01/19/21 3 of 6. PageID #: 12852

   Case No. 1:17-md-2807
   Gwin, J.

   absence of clear guidance from the Oklahoma Supreme Court.” 10 Defendants assert that

   applying the economic loss doctrine would end this case. Defendants believe Plaintiffs have

   only suffered economic losses, as opposed to “physical harm or property damage.” 11

           Defendants emphasize the factual differences between this case and the cases the

   Court cited in its motion to dismiss decision. 12 But factual differences do not negate the fact

   that these cases confirm that Oklahoma state courts have only applied the economic loss

   doctrine in products liability contexts. 13

           Plaintiffs respond that there is no manifest injustice where Defendants cannot point

   to any Oklahoma case law expanding the economic loss doctrine outside of the products

   liability sphere, especially where, as here, the parties do not have contractual privity. 14 To

   Plaintiffs, “creating new Oklahoma law for Sonic’s benefit is not an adequate basis for

   reconsideration or certification.” 15

           Defendants have not shown changes to any law or facts since the Court considered

   their economic loss doctrine argument in their original motion to dismiss. They have also

   not established that the Court’s original interpretation of the economic loss doctrine’s

   application was incorrect. Defendants argue that it is manifestly unjust to allow the Court’s

   partial dismissal to stand because Plaintiffs’ damages claims could be barred if the Court

   applied the economic loss rule. 16 In the absence of Oklahoma case law indicating that the


           10
               Id. at 7.
           11
               Id. at 5, 7.
            12
               Id. at 8–11.
            13
               Meier v. Chesapeake Operating LLC, 324 F. Supp. 3d 1207, 1217 n.6 (W.D. Okla. 2018); Lexington
   Ins. Co. v. Newbern Fabricating, Inc., No. 14-cv-0610-CVE-TLW, 2016 WL 4059251, at *6 (N.D. Okla. July
   28, 2016); Compsource Oklahoma, 2009 WL 2366112 at *2.
           14
              Doc. 353 at 3–6.
           15
              Id. at 5–6.
           16
              Doc. 351-1 at 5.
                                                      -3-
Case: 1:17-md-02807-JSG Doc #: 357 Filed: 01/19/21 4 of 6. PageID #: 12853

   Case No. 1:17-md-2807
   Gwin, J.

   economic loss rule could apply in non-products liability cases, the Court is not convinced it

   made an error rising to the level of manifest injustice. 17

             The Court declines to reconsider its ruling. The economic loss doctrine is not

   applicable in this case.

       II.        Request to Certify

             In the alternative to their reconsideration request, Defendants ask the Court to certify

   a question to the Oklahoma Supreme Court:

                     Whether, in data breach cases, the economic loss rule bars a
                     financial institution plaintiff from recovering in tort, from a party
                     with which it is not in contractual privity and with whom it does
                     not have a “special relationship”, for purely financial losses
                     unaccompanied by physical harm or property damage. 18

             The Court will not certify this question. “The decision whether or not to utilize a

   certification procedure lies within the sound discretion of the district court.” 19 Still, “federal

   courts generally will not trouble our sister state courts every time an arguably unsettled

   question of state law comes across our desks.” 20 Oklahoma law permits the Court to certify

   unsettled legal questions. 21 But, Defendants have not shown that the Oklahoma Supreme


             17
                See Bradley J. Delp Revocable Tr. v. MSJMR 2008 Irrevocable Tr., 665 Fed. Appx. 514, 530 (6th Cir.
   2016) (“This Court has noted that its ‘cases do not offer clear guidance as to what qualifies as “manifest
   injustice,” but the plain meaning of those words is instructive.’ . . . Manifest injustice is defined as ‘[a]n error in
   the trial court that is direct, obvious, and observable, such as a defendant’s guilty plea that is involuntary or
   that is based on a plea agreement that the prosecution rescinds.’”) (quoting Volunteer Energy Servs., Inc. v.
   Option Energy, LLC, 579 Fed. Appx. 319, 330–31 (6th Cir. 2014) and Black’s Law Dictionary 982 (8th ed.
   2004)).
             18
                Doc. 351-1 at 11.
             19
                Transam. Ins. Co. v. Duro Bag Mfg. Co., 50 F.3d 370, 372 (6th Cir.1995) (citing Lehman Bros. v.
   Schein, 416 U.S. 386, 391 (1974)).
             20
                Pennington v. State Farm Mut. Auto. Ins. Co., 553 F.3d 447, 450 (6th Cir. 2009) (citing Pino v. U.S.,
   507 F.3d 1233, 1236 (10th Cir. 2007)).
             21
                Okla. Stat. tit. 20, §1602 (“The Supreme Court . . . may answer a question of law certified to it by a
   court of the United States . . . if the answer may be determinative of an issue in pending litigation in the
   certifying court and there is no controlling decision of the Supreme Court or Court of Criminal Appeals,
   constitutional provision, or statute of this state.”).
                                                            -4-
Case: 1:17-md-02807-JSG Doc #: 357 Filed: 01/19/21 5 of 6. PageID #: 12854

   Case No. 1:17-md-2807
   Gwin, J.

   Court has considered or would be willing to consider whether the economic loss doctrine

   extends beyond the products liability sphere. 22

              Further, the best time to seek certification “is before a District Court resolves the issue,

   not after receiving an unfavorable ruling.” 23 Defendants did not seek to certify this question

   until after the Court declined to apply the economic loss doctrine in its motion to dismiss

   decision.

              Defendants contend that they could not have proposed their question until the Court

   “found the Sonic Defendants to have no ‘special responsibility’ toward the Plaintiffs” because

   Defendants’ question relies on the economic loss doctrine’s “stranger paradigm.” 24 This is

   not persuasive. At base, Defendants’ question is whether the economic loss doctrine’s

   application should be expanded under Oklahoma law. This could have been raised before

   the Court’s motion to dismiss decision.

              Finally, certifying Defendants’ question could substantially delay this case without

   any indication that the Oklahoma Supreme Court would take up or resolve the issue.

       III.        Conclusion

              The Court DENIES Defendants’ renewed motion for partial reconsideration of the

   Court’s partial grant and partial denial of Defendants’ motion to dismiss. The Court DENIES

   Defendants’ request to certify a question to the Oklahoma Supreme Court.



   ITS IS SO ORDERED.


              22
             Defendants note that a plaintiff sought certification for a similar question in the Western District of
   Oklahoma in 2011, but the case was dismissed and the request mooted. Doc. 351-1 at 12 n.2.
          23
             City of Columbus v. Hotels.com, L.P., 693 F.3d 642, 654 (6th Cir. 2012) (quoting Local 219
   Plumbing & Pipefitting Indus. Pension Fund v. Buck Consultants, LLC, 311 Fed. Appx. 827, 832 (6th Cir.2009)).
          24
             Doc. 355 at 1–2.
                                                         -5-
Case: 1:17-md-02807-JSG Doc #: 357 Filed: 01/19/21 6 of 6. PageID #: 12855

   Case No. 1:17-md-2807
   Gwin, J.



   Dated: January 19, 2021                      s/     James S. Gwin
                                                JAMES S. GWIN
                                                UNITED STATES DISTRICT JUDGE




                                          -6-
